Citation Nr: 0410312	
Decision Date: 04/21/04    Archive Date: 04/30/04

DOCKET NO.  02-19 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a disability evaluation higher than ten (10) 
percent for service-connected chronic myofascial low back pain.

2.  Entitlement to a compensable evaluation for residuals of 
service-connected stress fractures of both tibias. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 2000 to April 
2001.  

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, 
which (1) denied service connection for sinus arrhythmia, with 
non-specific T-wave abnormality; (2) granted service connection 
for chronic myofascial low back pain, claimed as a back condition, 
with an evaluation of ten (10) percent effective on April 18, 
2001; and (3) granted service connection for residuals of stress 
fractures of both tibias, with a zero (0) percent evaluation 
effective on April 18, 2001.  Appeal has been perfected with 
respect to the latter two issues concerning low back pain and 
tibia fracture residuals.   

In June 2003, the veteran was afforded a personal hearing before 
the undersigned Veterans Law Judge of the Board, sitting in 
Montgomery, Alabama. 


REMAND

Essentially, the veteran maintains that the RO's March 2002 
evaluation of her service-connected low back disability and 
bilateral tibia fracture residuals does not reflect the current 
extent of her disability.  As indicated in the transcript of the 
June 2003 hearing before the undersigned, Notice of Disagreement, 
and VA Form 9 (appeal to the Board), the veteran has described, 
among other things, limitation of motion due to significant back 
and leg pain.  



The veteran underwent a VA medical ("compensation and pension") 
examination in November 2001.  The report of this examination 
indicates that a general medical examination was performed, not an 
orthopedic examination designed specifically to evaluate the 
extent of the disabilities at issue.  Moreover, the report 
indicates that the veteran was seven months into her pregnancy at 
that time.  

In light of the foregoing, the Board finds that a VA compensation 
and pension examination by an orthopedic specialist is warranted.  
Such an examination would ensure an evidentiary record sufficient 
to permit a fair decision on the merits of this claim and ensure 
that the veteran's due process rights, including VA assistance in 
substantiating her claim consistent with the Veterans Claims 
Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2003), as amended, are met.  Therefore, this claim is 
REMANDED for the following development:

1.  Schedule the veteran for a VA orthopedic examination 
sufficient to determine the extent of the veteran's low back 
disability and bilateral tibia fracture residuals in accordance 
with applicable law and regulations, including VA diagnostic 
criteria.  The veteran's claims folder should be made available to 
the examiner.  Any report(s) resulting from the examination should 
be associated with the veteran's claims folder.  

2.  After completion of the directives above, and following any 
further appropriate development, review the veteran's claims 
folder again to determine whether an increase is warranted for one 
or both service-connected disability or disabilities.  If the 
decision remains in any manner adverse to the veteran with respect 
to either issue, provide the veteran and her representative a 
Supplemental Statement of the Case and give them an appropriate 
amount of time to respond to it.  

3.  On remand, ensure that all obligations arising from the VCAA, 
as amended, VA regulations implementing VCAA, and applicable legal 
precedent, including Quartuccio v. Principi, 16 Vet. App. 183 
(2002), are satisfied. 

Thereafter, the case should be returned to the Board for further 
appellate review, if in order.  The purpose of this remand is to 
comply with governing adjudicative procedures.  The Board 
intimates no opinion, either legal or factual, as to the ultimate 
disposition of the remanded issues.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be handled 
in an expeditious manner.  See The Veterans Benefits Act of 2003, 
Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be 
codified at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
is appealable to the United States Court of Appeals for Veterans 
Claims.  This remand is in the nature of a preliminary order and 
does not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2003).



